
	

113 S745 IS: National Forest Insect and Disease Treatment Act of 2013
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 745
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mr. Bennet (for himself,
			 Mr. Baucus, Mr.
			 Wyden, and Mr. Udall of
			 Colorado) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to
		  provide for the designation of treatment areas, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Forest Insect and Disease
			 Treatment Act of 2013.
		2.Designation of
			 treatment areasTitle VI of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended
			 by adding at the end the following:
			
				602.Designation of
				Treatment Areas
					(a)Designation of
				treatment areas
						(1)Initial
				areasNot later than 60 days after the date of enactment of the
				National Forest Insect and Disease Treatment
				Act of 2013, the Secretary shall, in consultation with the
				Governor of the State, designate as part of an insect and disease treatment
				program 1 or more subwatersheds (sixth-level hydrologic units, according to the
				System of Hydrologic Unit Codes of the United States Geological Survey) in at
				least 1 national forest in each State that is experiencing an insect or disease
				epidemic.
						(2)Additional
				areasAfter the end of the 60-day period described in paragraph
				(1), the Secretary may designate additional subwatersheds under this section as
				needed to address insect and disease threats.
						(b)RequirementsA
				subwatershed designated under subsection (a) shall be—
						(1)experiencing
				substantially increased tree mortality due to insect or disease infestation,
				based on annual forest health surveys conducted by the Secretary;
						(2)at risk of
				experiencing substantially increased tree mortality over the next 15 years due
				to insect or disease infestation, based on the most recent National Insect and
				Disease Risk Map published by the Forest Service; or
						(3)in an area in
				which the risk of hazard trees poses an imminent risk to public infrastructure,
				health, or safety.
						(c)Treatment of
				areas
						(1)In
				generalThe Secretary may carry out priority projects on Federal
				land in the subwatersheds designated under subsection (a) to reduce the risk or
				extent of, or increase the resilience to, insect or disease infestation in the
				subwatersheds.
						(2)AuthorityAny
				project under paragraph (1) for which a public notice to initiate scoping is
				issued on or before September 30, 2018, may be carried out in accordance with
				subsections (b), (c), (d), and (g) (other than paragraph (4)) of section 102,
				and sections 104, 105, and 106.
						(3)EffectProjects
				carried out under this subsection shall be considered authorized
				hazardous fuel reduction projects for purposes of the authorities
				described in paragraph (2).
						(4)ReportNot
				later than September 30, 2018, the Secretary shall issue a report that
				includes—
							(A)an evaluation of
				the progress towards project goals; and
							(B)recommendations
				for modifications to the projects and management treatments.
							(d)Tree
				retentionThe Secretary shall carry out projects under subsection
				(b) in a manner that maximizes the retention of old-growth and large trees, as
				appropriate for the forest type, to the extent that the trees promote stands
				that are resilient to insects and disease.
					(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $200,000,000 for each of fiscal years 2014 through
				2018.
					.
		
